Title: From Benjamin Franklin to Deborah Franklin, 10 June 1758
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, June 10. 1758
I was down at Cambridge with Billy when Snead sail’d, so did not write again by him as I intended. His sailing so soon was unexpected to me. I am somewhat out of the Way of Vessels, and Mr. Partridge by Mistake wrote me Snead was not to sail that Week; so being very kindly entertain’d there in the Colleges, we did not hurry so soon home as we might have done. However, this Vessel perhaps may be there about the same time.
I think nobody ever had more faithful Correspondents than I have in Mr. Hughes and you. I have now before me your Letters of Jany. 15, 22, 29, and 31. Feb. 3, 4 and 6. March 12. April 3, 9, 17, and 23, which is the last. I suppose I have near as many from Mr. Hughes. It is impossible for me to get or keep out of your Debts.
I receiv’d the Bill of Exchange you got of Mr. Nelson and it is paid. I received also the Proprietaries Account.
It gives me Concern to receive such frequent Accounts of your being indisposed; but we both of us grow in Years, and must expect our Constitutions, tho’ tolerably good in themselves, will by degrees give way to the Infirmities of Age.
I have sent in a Trunk of the Library Company’s, some of the best Writing Paper for Letters, and best Quills and Wax, all for Mrs. Moore, which I beg she would accept; having receiv’d such Civilities here from her Sister and Brother Scot, as are not in my Power to return. I shall send some to Sally per next Opportunity.
By Capt. Lutwidge I sent my dear Girl a newest fashion’d white Hat and Cloak, and sundry little things which I hope will get safe to hand. I now send her a pair of Buckles, made of French Paste Stones, which are next in Lustre to Diamonds, they cost 3 Guineas, and are said to be cheap at that Price. I fancy I see more Likeness in her Picture than I did at first, and look at it often with Pleasure, as at least it reminds me of her. Yours is at the Painters, who is to copy it, and do me of the same Size; but as to Family Pieces, it is said they never look well, and are quite out of Fashion; and I find the Limner very unwilling to undertake any thing of the kind. However, when Franky’s comes, and that of Sally by young Hesselius, I shall see what can be done. I wonder how you came by Ben. Lay’s Picture.
You are very prudent not to engage in Party Disputes. Women never should meddle with them except in Endeavours to reconcile their Husbands, Brothers and Friends who happen to be of contrary Sides. If your Sex can keep cool, you may be a means of cooling ours the sooner, and restoring more speedily that social Harmony among Fellow Citizens that is so desirable after long and bitter Dissensions.
Cousin Dunlap has wrote me an Account of his Purchasing Chattin’s Printing House. I wish it may be advantageous to him without injuring Mr. Hall. I can however do nothing to encourage him as a Printer in Philadelphia, inconsistent with my Pre-Engagements to so faithful a Partner. And I trust you will take Care not to do any thing in that way that may draw Reflections on me; as if I did, underhand, thro’ your means, what I would not care to appear in openly. I hope he will keep a good Understanding with Mr. Hall, and am pleas’d to hear he ask’d his Advice and Friendship. But I have thought it right and necessary to forbid the Use of my Letters by Mr. Dunlap without Mr. Hall’s Consent. The Post Office, if ’tis agreable to you, may be removed to Mr. Dunlap’s House, it being propos’d by our good Friend Mr. Hughes.
I wrote to you lately to speak to Armbruster not to make Use of my Name any more in his News Paper, as I have no particular Concern in it, but as one of the Trustees only.
I have no Prospect of Returning till next Spring, so you will not expect me. But pray remember to make me as happy as you can, by sending some Pippins for my self and Friends, some of your small Hams, and some Cranberries. Billy is of the Middle Temple, and will be call’d to the Bar either this Term or the next. I write this in answer to your particular Enquiry.
I am glad you like the Cloak I sent you. The black Silk was sent by our Friend Mr. Collinson. I never saw it.
Your Answer to Mr. Strahan was just what it should be; I was much pleas’d with it. He fancy’d his Rhetoric and Art would certainly bring you over.
Cousin Burkmaster has suffered much, and had a narrow Escape; I am concern’d for his double Misfortune. A Ship and a Mistress are too much to lose at once; but let him think, if he can, that whatever is, is best. You mention sending a Letter of Caty’s, but it did not come.
I have order’d two large print Common Prayer Books to be bound on purpose for you and Goodey Smith; and that the largeness of the Print may not make them too bulkey, the Christnings, Matrimonies, and every thing else that you and she have not immediate and constant Occasion for, are to be omitted. So you will both of you be repriev’d from the Use of Spectacles in Church, a little longer.
If the ringing of the Bells frightens you, tie a Piece of Wire from one Bell to the other, and that will conduct the lightning without ringing or snapping, but silently. Tho’ I think it best the Bells should be at Liberty to ring, that you may know when the Wire is electrify’d, and, if you are afraid, may keep at a Distance.
I wrote last Winter for Josey Croker to come over hither, and stay a Year, and work in some of the best Shops for Improvement in his Business, and therefore did not send the Tools: But if he is about to be married I would not advise him to come, I shall send the Tools immediately.
You have dispos’d of the Apple Trees very properly. I condole with you on the Loss of your Walnuts.
I see the Governor’s Treatment of his Wife makes all the Ladies angry. If ’tis on Account of the bad Example, that will soon be remov’d, for the Proprietors are privately looking out for another, being determin’d to discard him, and the Place goes abegging. One to whom it was offer’d sent a Friend to make some Enquiries of me. The Proprietor told him he had there a City House and a Country House which he might use Rent free; that every thing was so cheap he might live on £500 sterling a Year, keep a genteel Table, a Coach, &c. and his Income would be at least £900. If it fell short of that, the Proprietor would engage to make it up. For the Truth of his being able to live genteely and keep a Coach for £500 a year, the Proprietor refer’d him to Mr. Hamilton, who it seems told him the same Story; but on Enquiring of Mr. Morris, he had quite a different Account, and knew not which to believe. The Gentleman is one Mr. Graves, a Lawyer of the Temple; He hesitated a good while, and I am now told he declines accepting it. I wish that may not be true; for he has the Character of being a very good sort of Man; tho’ while the Instructions continue, it matters little who is our Governor. It was to have been kept a Secret from me, that the Proprietors were looking out for a new one, because they would not have Mr. Denny know any thing of it, till the Appointment should be actually made, and the Gentleman ready to embark. So you may make a Secret of it too, if you please, and oblige all your Friends with it.
I need not tell you to assist Godmother in her Difficulties; for I know you will think it as agreable to me, as it is to your own good Disposition.
I could not find the Bit of Thread you mention to have sent me of your own Spinning: perhaps it was too fine to be seen.

I am glad little Frankey begins to talk, it will divert you to have him often with you.
I think I have now gone thro’ your Letters, which always give me great Pleasure to receive and read, since I cannot be with you in Person. Distribute my Compliments, Respects, and Love, among my Friends, and believe me ever my dear Debby Your affectionate Husband
B Franklin

Mrs. Stevenson and her Daughter desire me to present their Respects and offer their Service to you and Sally. I think of going into the Country soon, and shall be pretty much out this Summer, in different Parts of England. I depend chiefly on these intended Journeys for the Establishment of my Health.

